DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Preliminary Formalities
The preliminary amendment filed 12/08/2020 has been noted – Amendments to the Abstract, Specification & Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 18177345, filed on 06/12/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 & 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1:122 and FIG. 3:213. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 
Claim Objections
Claims objected to because of the following informalities:  
Claim 13 recites “wherein the controllable switch is IGBT” and should recite “wherein the controllable switch is an isolated gate bipolar transistor (IGBT).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“a pulse width modulation period” in line 5;
“a pulse” in line 6;
“the pulses start for different converters at different pulse start phases” in line 7; and 
“wherein pulse start phase differences of the pulse start phases between at least two of adjacent” in line 8;
It is unclear if the recited “pulses” shown in (a-d) above are related to each other (pulses) or different pulses. Therefore, the claim is vague and indefinite.
Claim 2-13 are rejected based on their dependency from Claim 1.
Claim 6 recites the limitation "the preliminary pulse ". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites:
“a same length of a pulse width” in line 5;
“a pulse” in line 6;
“the pulses start” in line 7;
“at different pulse start phase” in line 7; 
“wherein the pulses start phase” in line 8; and
“of the pulse start phases” in line 8;
Similarly to claim 1, it is unclear if the recited “pulses” shown in (e-j) above are related to each other (pulses) or different pulses. Therefore, the claim is vague and indefinite.
Claim 15 is rejected based on the dependency from Claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0284252).
Regarding Claim 1, Jones discloses a method of controlling wind turbine converters [method of controlling a plurality of power converters] of plural wind turbines [all 2s] parallel connected [the method is used to control three parallel-connected power converters] at a point of common coupling [HV Network], each of the plural wind turbines [all 2s] having a wind turbine converter [1a, 1b, 1c] (FIG. 1, Abstract, ¶ [0014]), the method comprising:
generating for each converter [1a, 1b, 1c] within a same length of a pulse width modulation period a pulse [each power converter comprising a network bridge operating in accordance with a pulse width modulation (PWM) strategy having the same switching period and which causes at least one unwanted harmonic in the supply network voltage] (¶ [0048]),
wherein the pulses start for different converters at different pulse start phases [If the PWM period is equivalent to 360° and the first, second and third time periods are 0%, 33.3% and 66.6% of the switching period then the carrier waveform of the PWM strategy of each network bridge will be phase shifted by 0°, 120° and 240°, respectively] (¶ [0017]), 
wherein pulse start phase differences of the pulse start phases between at least two converters are unequal [(i) similar time offsets can be determined for any number of parallel-connected power converters] (¶ [0079-0080]).
One of ordinary skilled in the art would recognize that “the similar time offsets determined to ANY NUMBER of parallel-connected power converters” as disclosed by Jones (see i above) can be ANY NUMBER, including “adjacent converters”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate the ANY NUMBER converters to be “adjacent converters”. One would be motivated to do so to so each power converter will preferably transmit a time signal having a pulse period equal to the switching period of the PWM strategy of its associated network on “adjacent converters” (see ¶ [0028]).
Regarding Claim 2, Jones discloses the method according to claim 1.
Jones discloses wherein the pulses start for different converters at different pulse start times, wherein pulse start time differences of the pulse start times between at least two of adjacent converters are unequal [similar time offsets can be determined for any number of parallel-connected power converters] (¶ [0079-0080]).
Regarding Claim 3, Jones discloses the method according to claim 1.
Jones discloses wherein the whole pulse width modulation signal period starts for different converters at the different start phases [similar time offsets can be determined for any number of parallel-connected power converters] (¶ [0079-0080]) OR.
Regarding Claim 4, Jones discloses the method according to claim 1.
Jones discloses wherein the pulse start phases are defined such that harmonic content of an electrical quantity at the point of common connection at or around one or more multiples of a pulse width modulation frequency is less than one or more thresholds [as shown in FIG. 8], wherein the pulse width modulation frequency is between 2 kHz and 3 kHz [For example, the pulse period may be 400 μs if the nominal switching frequency of the network bridge is 2.5 kHz] (¶ [0043]).
Regarding Claim 5, Jones discloses the method according to claim 1.
Jones discloses wherein the pulse start phases are based on at least one feedback signal being indicative of at least one harmonics of the harmonic content of the electrical quantity at the point of common coupling [as shown in FIG. 8] (¶ [0124]).
Regarding Claim 6, Jones discloses the method according to claim 1.
Jones discloses wherein the pulse start phases are obtained as sums of preliminary pulse start phases and correction phases [ramp function applied by the controller 18] (¶ [0105]), 
wherein the preliminary pulse start phases for adjacent converters of N parallel connected converters have constant phase difference of 360°/N [If the PWM period is equivalent to 360° and the first, second and third time periods are 0%, 33.3% and 66.6% of the switching period then the carrier waveform of the PWM strategy of each network bridge will be phase shifted by 0°, 120° and 240°, respectively.] (¶ [0017]).
Regarding Claim 7, Jones discloses the method according to claim 6.
Jones discloses wherein the correction phases for at least two different converters are different [If the PWM period is equivalent to 360° and the first, second and third time periods are 0%, 33.3% and 66.6% of the switching period then the carrier waveform of the PWM strategy of each network bridge will be phase shifted by 0°, 120° and 240°, respectively] (¶ [0017]). 
Regarding Claim 8, Jones discloses the method according to claim 1.
Jones discloses wherein at least one of the pulse start phase and the correction phase for a considered converter is based on at least one of:
a delay time due to operation duration of the considered converter; and trial and error (¶ [0107-0108]).
Regarding Claim 9, Jones discloses the method according to claim 1.
Jones discloses wherein a correction phase difference of correction phases for a first considered converter and a second considered converter is based on at least one of:
a delay time difference between a first delay time due to operation duration of the first considered converter and a second delay time due to operation duration of the second considered converter; and trial and error (¶ [0107-0108]).
Regarding Claim 10, Jones discloses the method according to claim 1.
Jones discloses wherein the converters are controlled in a master and slave arrangement, wherein the master transmits a synchronisation signal to all slaves, wherein the communication time is the time required for the synchronisation signal to travel from the master to the slave [The common time signal may be transmitted from the stand-alone timing controller to the power converters or from the “master” power converter to the “slave” power converters by any suitable means.] (¶ [0025]).
Regarding Claim 11, Jones discloses the method according to claim 1, further comprising:
Jones discloses generating for each converter within at least one next pulse width modulation period a next pulse, wherein the next pulse starts for different converters at different next pulse start phases differences of the next pulse start phases between adjacent converters are unequal, wherein at least one of the next pulse start phases of a considered converter is different from the pulse start phase of the considered converter [If the PWM period is equivalent to 360° and the first, second and third time periods are 0%, 33.3% and 66.6% of the switching period then the carrier waveform of the PWM strategy of each network bridge will be phase shifted by 0°, 120° and 240°, respectively] (¶ [0017]).
Regarding Claim 12, Jones discloses the method according to claim 1.
Jones discloses wherein the pulses for same or different electrical phases different converters have essentially same width, depending on a desired characteristic of electrical output pulse [each power converter comprising a network bridge operating in accordance with a pulse width modulation (PWM) strategy having the same switching period and which causes at least one unwanted harmonic in the supply network voltage] (¶ [0048]).
Regarding Claim 14, Jones discloses an arrangement for controlling wind turbine converters [method of controlling a plurality of power converters] of plural wind turbines [2] parallel connected [the method is used to control three parallel-connected power converters] at a point of common coupling [HV Network], each of the plural wind turbines [2] having a wind turbine converter [1a, 1b, 1c] (FIG. 1, Abstract), the arrangement comprising:
a module [18] adapted to generate for each converter [1a, 1b, 1c] within a same length of a pulse width modulation period a pulse [The common time signal may be generated by a stand-alone timing controller and then transmitted to all of the power converters] (¶ [0021]),
wherein the pulses start for different converters at different pulse start phases, wherein pulse start phase differences of the pulse start phases between converters are unequal [(i) similar time offsets can be determined for any number of parallel-connected power converters] (¶ [0079-0080]).
One of ordinary skilled in the art would recognize that “the similar time offsets determined to ANY NUMBER of parallel-connected power converters” as disclosed by Jones (see i above) can be ANY NUMBER, including “adjacent converters”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate the ANY NUMBER converters to be “adjacent converters”. One would be motivated to do so to so each power converter will preferably transmit a time signal having a pulse period equal to the switching period of the PWM strategy of its associated network (see ¶ [0028]).
Regarding Claim 15, Jones discloses a wind park [all 2] (FIG.1), comprising:
plural wind turbines [2s] each having a wind turbine converter [1a, 1b, 1c] (FIG. 1); an
an arrangement according to claim 14 (see rejected Claim 14).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0284252) according to Claim 1 and in further view of Fulcher (US 2016/0043651).
Regarding Claim 13, Jones discloses the method according to claim 1.
Jones does not discloses further comprising: supplying, to the respective converter, the pulse as a gate signal to a gate of at least one controllable switch, wherein the controllable switch is IGBT, of the converter.
Fulcher teaches comprising: supplying a converter, the pulse as a gate signal to a gate of at least one controllable switch, wherein the controllable switch is IGBT, of the converter (¶ [0043]).
	One of ordinary skilled in the art would recognize that Fulcher’s teachings “supplying A converter, the pulse as a gate signal to a gate of at least one controllable switch, wherein the controllable switch is IGBT, of the converter” can be implemented on all of Jones’s converters.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to do such implementation. One would be motivated to do so for Fast switching speed of the converter converters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/JOSEPH ORTEGA/Examiner, Art Unit 2832